Case 8:18-cv-01644-VAP-KES Document 111 Filed 10/28/19 Page 1 of 2 Page ID #:2767



   1
   2
   3
   4
   5
   6
   7
   8                           UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11     In re EAGAN AVENATTI, LLP,                    Case No. 8:18-cv-01644-VAP-KES
  12             Debtor.
  13                                                   ORDER GRANTING MOTION TO
  14                                                       DISCHARGE RECEIVER
  15
  16
  17            The Court, having read and considered the motion of Brian Weiss, federal
  18    court appointed receiver for Eagan Avenatti, LLP (“EA”), for an order discharging
  19    his duties as receiver for EA (Dkt. 106), the related pleadings, the related
  20    documents in the record, and with good cause shown, IT IS HEREBY ORDERED
  21    that:
  22            1.    The motion (Dkt. 106) is granted;
  23            2.    The hearing noticed for October 29, 2019 at 10:00 a.m. is taken off
  24                  calendar;
  25            3.    Mr. Weiss is immediately relieved of his duties as receiver for EA; and
  26            4.    The Bankruptcy Court currently presiding over In re Eagan Avenatti,
  27                  LLP, 8:19-bk-13560-CB (C.D. Cal.) will determine the extent of the
  28

                                                   1
Case 8:18-cv-01644-VAP-KES Document 111 Filed 10/28/19 Page 2 of 2 Page ID #:2768



   1               expenses and fees to be recovered by Mr. Weiss and his counsel,
   2               Landau Gottfried & Berger, LLP.
   3
   4    DATED: October 28, 2019
   5
   6                                        ____________________________________
                                            KAREN E. SCOTT
   7                                        United States Magistrate Judge
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               2
